EXHIBIT 10.4

 
 
EXCHANGE AGREEMENT
 
This EXCHANGE AGREEMENT (the “Agreement”) is made as of the ___ day of May 2016,
by and between, AntriaBio, Inc., a Delaware corporation (the “Company”), and the
investor signatory hereto (the “Investor”).
 
WHEREAS, pursuant to certain purchase agreements, each by and between, the
Company and an investor (including, the Investor), the Company issued to the
Investor shares of the Company’s Series A Preferred Stock (the “Series A
Preferred Stock”);
 
WHEREAS, the holders of at least two-thirds of the voting power of the Series A
Preferred Stock have elected to convert the Series A Preferred Stock into shares
of the Company’s common stock (the “Conversion Shares”)
 
WHEREAS, in exchange for the Conversion Shares, the Company desires to issue to
the Investor such aggregate number of shares of common stock (the “Exchange
Shares”) and related warrants (the “Exchange Warrant”) equal to such Investor’s
aggregate purchase price for the Series A Preferred Stock (including dividends)
at an exchange ratio rate equal to to $1.10 per Exchange Share with a related
Exchange Warrant (the “Exchange Rate”);
 
WHEREAS, the exchange of the Conversion Shares for the Exchange Shares and the
Exchange Warrant Warrant, if any, is being made in reliance upon the exemption
from registration provided by Section 3(a)(9) of the Securities Act of 1933, as
amended (the “1933 Act”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.
Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a)(9) of the 1933 Act, exchange the Conversion Shares for
the Exchange Shares and the Exchange Warrant, if any.  At the Closing (as
defined below), the following transactions shall occur (such transactions in
this Section 1, the “Exchange”):

 
 
1.1
At or prior to the Closing, the Investor shall tender to the Company a copy
(which may be delivered by facsimile or electronic mail) of the stock
certificate representing the Conversion Shares (or a duly executed and delivered
lost certificate affidavit, in form and substance reasonably satisfactory to the
Company).  In exchange, the Company will issue to the Investor a stock
certificate representing the Exchange Shares and a warrant certificate
representing the Exchange Warrant as determined by the Exchange Rate.

 
 
1.2
The Company and the Investor shall execute and/or deliver such other documents
and agreements as are customary and reasonably necessary to effectuate the
Exchange.

 
2.
The Closing(s). Subject to the conditions set forth below, the Exchange shall
take place at such time and place as the Company and the Investor mutually agree
(the “Closing” and the “Closing Date”).

 
3.
Closing Conditions.

 
 
3.1
Condition’s to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 
 
a.
Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
b.
Issuance of Securities. At the Closing, the Company shall issue the Exchange
Shares and the Exchange Warrant on the books and records of the Company.

 
 
c.
No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 
 
d.
Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Investor, and
the Investor shall have received all such counterpart originals or certified or
other copies of such documents as they may reasonably request.

 
 
3.2
Condition’s to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing in question, of each of the
following conditions:

 
 
(a)
Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 
 
(b)
Deliverables. At or prior to the Closing, the Investor shall have tendered to
the Company a copy (which may be delivered by facsimile or electronic mail) of
the stock certificate representing the Conversion Shares (or a duly executed and
delivered lost warrant affidavit, in form and substance reasonably satisfactory
to the Company).

 
 
(c)
No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 
 
(d)
Proceedings and Documents. All proceedings in connection with the transactions
contemplated hereby and all documents and instruments incident to such
transactions shall be satisfactory in substance and form to the Company and the
Company shall have received all such counterpart originals or certified or other
copies of such documents as the Company may reasonably request.

 
4.
Representations and Warranties of the Company. The Company hereby represents and
warrants to Investor that:

 
 
4.1
Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 
 
4.2
Authorization. All corporate action on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of the Company
hereunder and thereunder, and the authorization (or reservation for issuance),
the Exchange, and the issuance of the Exchange Shares, the Exchange Warrant and
the shares issuable upon the exercise of the Exchange Warrant (collectively, the
“Securities”) have been taken on or prior to the date hereof.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
4.3
Valid Issuance of the Securities. The Exchange Shares and the Exchange Warrant
when issued and delivered in accordance with the terms of this Agreement, for
the consideration expressed herein, will be duly and validly issued, fully paid
and non-assessable.

 
 
4.4
Offering. Subject to the truth and accuracy of the Investor’s representations
set forth in this Agreement, the offer and issuance of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the 1933 Act and the qualification or registration requirements of state
securities laws or other applicable blue sky laws. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.

 
 
4.5
Compliance With Laws. The Company has not violated any law or any governmental
regulation or requirement which violation has had or would reasonably be
expected to have a material adverse effect on its business, and the Company has
not received written notice of any such violation.

 
 
4.6
Consents; Waivers. No consent, waiver, approval or authority of any nature, or
other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

 
 
4.7
Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, or any of the Company’s
officers or directors in their capacities as such.

 
 
4.8
No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the 1933 Act and the rules and
regulations promulgated thereunder.

 
 
4.9
Validity; Enforcement; No Conflicts. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Company and shall constitute
the legal, valid and binding obligations of the Company enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company  of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of the Company or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party or by which it is bound, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities or “blue sky” laws) applicable to the Company, except in the
case of clause (ii) above, for such conflicts, defaults or rights which would
not, individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Company to perform its obligations
hereunder.

 
 
4.10
Disclosure. Other than as set forth in the 8-K Filing (as defined below), the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that
constitutes or could reasonably be expected to constitute material, nonpublic
information. The Company understands and confirms that the Investor will rely on
the foregoing representations in effecting transactions in the Exchange
Securities.

 
5.
Representations and Warranties of the Investor. The Investor hereby represents,
warrants and covenants that:

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
5.1.
Consents; Waivers. No consent, waiver, approval or authority of any nature, or
other formal action, by any Person, not already obtained, is required in
connection with the execution and delivery of this Agreement by the Company or
the consummation by the Company of the transactions provided for herein and
therein.

 
 
5.2.
Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 
 
5.3.
Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.

 
 
5.4.
Reliance on Exemptions. The Investor understands that the Securities are being
offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 
 
5.5.
Information. The Investor and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and issuance of the Securities which have been
requested by the Investor. The Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company. Neither such inquiries
nor any other due diligence investigations conducted by the Investor or its
advisors, if any, or its representatives shall modify, amend or affect the
Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities. The Investor is
relying solely on its own accounting, legal and tax advisors, and not on any
statements of the Company or any of its agents or representatives, for such
accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.

 
 
5.6.
No Governmental Review. The Investor understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 
 
5.7.
Validity; Enforcement; No Conflicts. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with its terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies. The execution, delivery and performance by the Investor of
this Agreement and the consummation by the Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
or in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Investor to perform its obligations hereunder.

 
 
5.8.
Ownership of Conversion Shares. The Investor owns and holds, beneficially and of
record, the entire right, title, and interest in and to the Conversion Shares
free and clear of all rights and Liens (as defined below). The Investor has full
power and authority to transfer and dispose of the Conversion Shares to the
Company free and clear of any right or Lien. Other than the transactions
contemplated by this Agreement, there is no outstanding vote, plan, pending
proposal, or other right of any Person to acquire all or any part of the
Conversion Shares. As used herein, “Liens” shall mean any security or other
property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.

 
 
5.9.
No Consideration Paid. No commission or other remuneration has been paid by the
Investor (or any of its agents or affiliates) to the Company related to the
Exchange.

 
6.
Additional Covenants

 
 
6.1.
Disclosure. The Company shall, on or before 8:30 a.m., New York City Time, on
the first business day after the date of this Agreement, issue a press release
and/or Current Report on Form 8-K (collectively, the “8-K Filing”) disclosing
all material terms of the transactions contemplated hereby. From and after the
issuance of the 8-K Filing, the Investor shall not be in possession of any
material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause its officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Investor. The Company shall not
disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Investor or any of its affiliates, on the other hand, shall
terminate.

 
 
6.2.
Mutual Release. Effective as of the Closing Date, each party hereto on behalf of
itself and its affiliates (collectively, the “Releasing Parties”) hereby
unconditionally release and forever discharge the other party hereto, including,
but not limited to, all of such other party’s present and former subsidiaries,
affiliate companies, shareholders, officers, directors, employees, attorneys and
agents (collectively, the “Released Parties”), from any and all causes of action
demands claims contracts, encumbrances, liabilities, obligations, expenses,
losses, and rights of every nature and description, whether arising or pleaded
in law or in equity, under contract, statute, tort or otherwise, whether known
or unknown, whether accrued, potential, inchoate, liquidated, contingent or
actual, asserted or that might have been asserted (“Claims”) which the Releasing
Parties now have, have ever had or may hereafter have, accruing or arising
contemporaneously with, or before the date hereof, including all Claims based
upon, arising out of, or in any way relating to, the Exchanging Warrant. For the
avoidance of doubt, this mutual release shall not release any Releasing Party of
its obligations, if any, under this Agreement, the Certificate of Designations
for the Series A Preferred Stock or any other agreement used in connection with
the Company’s offering of Series A Preferred Stock.

 
 
6.3.
Holding Period. For the purposes of Rule 144 of the 1933 Act, the Company
acknowledges that the holding period of the Conversion Shares may be tacked onto
the holding period of the Exchange Shares, and the Exchange Warrant, and the
Company agrees not to take a position contrary to this Section 6.3.

 
 
 
5

--------------------------------------------------------------------------------

 
 
 
6.4.
Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 
 
6.5.
Fees and Expenses. Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

 
7.
Miscellaneous

 
 
7.1.
Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 
 
7.2.
Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in the State of Delaware, for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 
 
7.3.
Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

 
 
7.4.
Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:

 
If to the Company:
 
AntriaBio, Inc.
1450 Infinite Drive, Louisville, Colorado 80027
Attention: Mr. Nevan Charles Elam, J.D.,
Chief Executive Officer
Email: nevan@antriabio.com
 
 
 
6

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Dorsey & Whitney LLP
1400 Wewatta Street, Suite 400
Denver, CO 80202
Telephone: (303) 352-1156
Facsimile: (303) 629-3450
Attention: Michael Weiner, Esq.
Email: weiner.michael@dorsey.com
 
If to the Investor, to its address, facsimile number and e-mail address set
forth on its signature page hereto, or to such other address, facsimile number
and/or e-mail address and/or to the attention of such other Person as the
recipient party has specified by written notice given to each other party five
(5) days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine or e-mail containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.
 
 
7.5.
Finder’s Fees . Except for fees payable by the Company to Persons designated by
the Company, each party represents that it neither is nor will be obligated for
any finders’ fee or commission in connection with this transaction. The Investor
shall indemnify and hold harmless the Company from any liability for any
commission or compensation in the nature of a finders’ fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Investor or any of its officers, partners, employees or representatives is
responsible. The Company shall indemnify and hold harmless the Investor from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, employees or
representatives is responsible.

 
 
7.6.
Amendments and Waivers . Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 
 
7.7.
Severability . If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 
 
7.8.
Entire Agreement . This Agreement represents the entire agreement and
understandings between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 
 
7.9.
Counterparts . This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 
 
7.10.
Interpretation. Unless the context of this Agreement clearly requires otherwise,
(a) references to the plural include the singular, the singular the plural, the
part the whole, (b) references to any

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
gender include all genders, (c) “including” has the inclusive meaning frequently
identified with the phrase “but not limited to” and (d) references to
“hereunder” or “herein” relate to this Agreement.

 
 
7.11.
No Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 
 
7.12.
Survival. The representations, warranties and covenants of the Company and the
Investor contained herein shall survive the Closing and delivery of the
Securities.

 
 
7.13.
Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 
 
7.14.
No Strict Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

 
 
7.15.
Independent Nature of Investor’s Obligations and Rights. The obligations of the
Investor under this Agreement are several and not joint with the obligations of
any other holder of warrants to purchase common wtock (each, an “Other
Investor”), and the Investor shall not be responsible in any way for the
performance of the obligations of any Other Investor under any agreement
(whether similar to this agreement or otherwise) (each, an “Other Agreement”).
Nothing contained herein or in any Other Agreement, and no action taken by the
Investor pursuant hereto, shall be deemed to constitute the Investor and Other
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investor and Other Investors are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Investor and the
Other Investors are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Investor confirm that the Investor has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. The Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any Other Investor to be joined as an additional party in any
proceeding for such purpose.

 
 [SIGNATURES ON THE FOLLOWING PAGE]
 

 
8

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
 

  THE COMPANY:           ANTRIABIO, INC.          
 
By:
        Name: Nevan Elam       Title:   Chief Executive Officer          

 
 

  INVESTOR:              
 
By:
      Name:     Title:            Address for Notices:                          
    Fax#: ______________________

 
9
 
 

--------------------------------------------------------------------------------

 
 